764 So.2d 919 (2000)
Brian Craig STRANGE, Appellant,
v.
STATE of Florida, Appellee.
Nos. 1D99-4512, 1D99-4734, 1D99-4736, 1D99-4738.
District Court of Appeal of Florida, First District.
August 16, 2000.
Nancy A. Daniels, Public Defender; Carl S. McGinnes, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; James W. Rogers, Senior Assistant Attorney, Tallahassee, for Appellee.
PER CURIAM.
We affirm appellant Brian Craig Strange's judgment and sentence. See Leonard v. State, 760 So.2d 114 (Fla.2000); Maddox v. State, 760 So.2d 89 (Fla.2000); Robinson v. State, 373 So.2d 898 (Fla. 1979). We do not address the State's ineffective assistance of appellate counsel argument raised in the answer brief because this issue is not ripe for consideration. Cf. Messina v. State, 563 So.2d 194 (Fla. 1st DCA 1990) (issue concerning what sentences might be imposed if the appellant were to violate probation was not ripe for review).
WOLF, DAVIS and BROWNING, JJ., CONCUR.